DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a first clamp member and a second clamp member that define a clamp cavity for supporting a capsule” at lines 3-4. It is unclear as to how a clamp cavity for supporting a capsule because a cavity is merely a space. As best understood, at least one surface for supporting a capsule (see para.0119 of instant publication application). For examining purpose, examiner has interpreted the above claim limitation to “a first clamp member and a second clamp member that define a clamp cavity for accommodating a capsule”
 	Claim 12 recites “a first clamp member and a second clamp member that define a clamp cavity for supporting a capsule” at lines 3-4. It is unclear as to how a clamp cavity for supporting a capsule because a cavity is merely a space. As best understood, at least one of the clamp members is for supporting a capsule. For examining purpose, examiner has interpreted the above claim limitation to “a first clamp member and a second clamp member that define a clamp cavity for accommodating a capsule”



Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


 	Claims 1-4, 6, 8-12 and 17 are rejected under pre-AIA  35 U.S.C. 102 a1 as being anticipated by Colston et al. (US 6,805,041).
 	Regarding claim 1, Colston et al. discloses “a clamp assembly” (annotated fig.4) “for preparing a beverage from a capsule containing a beverage preparation ingredient” (intended use), the clamp assembly comprising:
 	“a first clamp member” (annotated fig.4) and “a second clamp member” (annotated fig.4) that define “a clamp cavity” (annotated fig.4) “for accommodating a capsule containing a beverage preparation ingredient” (functional language. See 112 rejections above), “the clamp cavity having a first end defining an inlet” (annotated fig.4) “for injection of water into the capsule” (functional language) and “a second end defining an outlet” (annotated fig.4) “for escape of a beverage from the capsule” (functional language. The capsule can be sachet 4);
 	“at least one of the first and second clamp members” (annotated fig.4) comprising:
 		“an outer clamp shell” (annotated fig.4 shows a second clamping member comprising an outer clamp shell) having “an inner side facing the clamp cavity” (annotated fig.4 show the inner side facing the clamp cavity) and “the inner side comprising a recess having a floor” (annotated fig.4 shows an inner side including bottom wall and side wall forming a cress and a floor); and 
 		“an insert” (43 pointed at an elastomeric membrane and col.14 at lines 19-31, i.e., an elastomeric membrane 43) at least partially disposed within “the recess of the outer clamp shell” (annotated fig.4 shows 43 is at least partially disposed within the recess of the outer clamp shell), “the insert comprising a base surface and at least one pressure pad extending from the base surface towards the clamp cavity in a direction away from the floor of the recess” (annotated fig.4 shows insert comprises at least one pressure pad that extending a base surface of at least one pressure pad toward the clamp cavity and is in a direction away from the floor of the recess).
 	Regarding claim 2, Colston et al. discloses “the first and second clamp members are configured to support the capsule” (annotated fig.4) so that “a first portion of the capsule is disposed within the clamp cavity” (annotated fig.4 shows a first portion of capsule is disposed within the clamp cavity) and “a second portion of the capsule protrudes from the second end of the clamp cavity” (annotated fig.4).
 	Regarding claim 3, Colston et al. discloses “the at least one pressure pad comprises a first pressure pad, a second pressure pad, and a third pressure pad located between the first and second pressure pads, wherein the first and second pressure pads extend further from the base surface than the third pressure pad” (annotated fig.4. Please noted that this interpretation is consistent with applicant’s figs.12-16, in particular fig.16, a pressure pad having different portions 203, 207 such that each portion is a pressure pad).
 	Regarding claim 4, Colston et al. discloses “the clamp cavity comprises a median line that divides the clamp cavity into an inlet region adjacent to the inlet and an outlet region adjacent to the outlet” (annotated fig.4), wherein “the at least one pressure pad is elongated in a direction between the first and second ends of the clamp cavity” (annotated fig.4 shows the at least one pressure pad is elongated in a horizontal direction between the first and second ends of the clamp cavity), and wherein “more than half of a length of the at least one pressure pad is located along the inlet region of the clamp cavity” (annotated fig.4 shows more than half of a length of the at least one pressure pad in width direction along the inlet region of the clamp cavity).
	Regarding claim 6, Colston et al. discloses “the at least one pressure pad has at least one of a convex transverse cross-sectional shape and a convex longitudinal cross-sectional shape” (annotated fig.4 shows the pressure pad having a convex downward transverse and longitudinal cross-sectional shape).
 	Regarding claim 8, Colston et al. discloses “the at least one pressure pad comprises a fluid-filled cavity” (col.14 at lines 20-30, i.e., each of the fluid filled chambers … for controlling the volume and pressure of fluid in the chambers).
 	Regarding claim 9, Colston et al. discloses “a volume of fluid in the fluid-filled cavity of the at least one pressure pad is adjustable to modify a shape of the at least one pressure pad” (col.14 at lines 19-37, i.e., each of the fluid-filled chambers is independently connected through a conduit to valve and pump means for controlling the volume and pressure fluid in the chambers. Please noted that controlling the volume implies the shape of the pressure pad).
 	Regarding claim 10, Colston et al. discloses “the first and second clamp members are configured to pinch the capsule at a position adjacent to an outlet of the capsule” (col.14 at lines 19-37, i.e., each of the fluid-filled chambers is independently connected through a conduit to valve and pump means for controlling the volume and pressure fluid in the chambers … this opens up further possibilities for dynamic clamping of sachet during brewing. The first and second clamp members adjacent to an outlet of capsule or sachet).
 	Regarding claim 12, Colston et al. discloses “a clamp assembly” (annotated fig.4) “for preparing a beverage from a capsule containing a beverage preparation ingredient” (intended use), the clamp assembly comprising:
 	“a first clamp member and a second clamp member that define a clamp cavity” (annotated fig.4) “for accommodating a capsule containing a beverage preparation ingredient” (functional language. See 112 rejections above);
 	“at least one of the first and second clamp members” (annotated fig.4 shows the first clamp member) comprising:
 	“an outer clamp shell formed of a rigid material” (MPEP 608.02, IX. Drawing symbols shows the metal symbol. Colston et al.’s fig.4 is consistent with metal symbol having slanted lines), “the outer clamp shell comprising an inner side facing the clamp cavity” (annotated fig.4 shows the outer clamp shell is the first clamp member having an interior inner surface facing the clamp cavity) and “the inner side comprising a recess having a floor” (annotated fig.4 shows an inner side including bottom wall and side wall forming a cress and a floor); and 
 	“an insert formed of a resilient material at least partially disposed within the recess of the outer clamp shell” (annotated fig.4 shows an insert is the pressure pad that disposed within the recess of the outer clamp shell or first clamp member), “the insert comprising a base surface and at least one pressure pad extending from the base surface towards the clamp cavity” (annotated fig.4 shows insert comprises at least one pressure pad that extending a base surface of at least one pressure pad toward the clamp cavity and is in a direction away from the floor of the recess).
 	Regarding claim 17, Colston et al. discloses “the base surface is an exposed outer surface of the insert that faces the clamp cavity” (annotated fig.4 shows the base surface facing the bottom surface of the clamp cavity)
	

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colston et al. (US 6,805,041) in view of Fu et al. (US 2011/0073607).
 	Regarding claim 7, Colston et al. teaches “the outer clamp shell is formed of metal or a hard plastic” (MPEP 608.02, IX. Drawing symbols shows the metal symbol Colston et al.’s fig.4 is consistent with metal symbol having slanted lines) and “the insert is formed of a resilient material” (col.14 at lines 15-20, i.e., elastomeric membrane that is considered as a resilient material), “the at least one projection being a solid projection formed from a material” (annotated fig.4 shows the projection refers to the second portion of the capsule) 
 	Colson et al. is silent regarding a material is the resilient material.
 	Fu et al. teaches “a material is the resilient material” (para.0021, i.e., barrier may be made of material such as foil laminate, metalized films, EVOH films, polyolefin based material, parafilm, plastics and combinations of theses). Colson et al. teaches beverage device. Fu et al. teaches beverage device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Colston et al. with Fu et al., by replacing Colson et al.’s material with Fu et al.’s material, to provide environmentally friendly material (abstract) as taught by Fu et al. 


    PNG
    media_image1.png
    988
    1146
    media_image1.png
    Greyscale




Allowable Subject Matter
 	Claims 5, 11, 13 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant's arguments filed on 10/03/2022 have been fully considered but they are not persuasive. 
 	(1)  Applicant argues “objections to claims …” on page 6 of remark.
 	In response, the amendment to claims overcome claim objection. Thus, claim objection has been withdrawn. 
 	(2) Applicant argues “the office action raises a rejection which applicant has a very difficult time following. The office action states, with regard to the language, the insert comprising a base surface and at least one pressure pad that it is unclear as to how the insert is formed into the inner surface … Applicant has no idea what claim language the Office Action is referring to when it states that it is unclear how the insert is formed into the inner surface …” on page 8 of remark.
 	In response, the amendment to claims filed on 10/03/2022 overcome the 35 USC 112 and drawing objections. Thus, 35 USC 112 rejections have been withdrawn. 
 	(3) Applicant argues “35 USC 102 rejections … Applicant again notes that claim 1 recite the insert comprising a base surface and at least one pressure pad. Thus, claim 1 very clearly and unequivocally requires the base surface and pressure pad to form pat of the insert …  However, Examiner Chou for some reason which applicant cannot comprehend wants to interpret the claim as requiring the insert to comprise the base surface but with at least one pressure pad being distinct from the insert” on page 10 of remark.
 	In response, examiner respectfully disagrees because the claim 1 states “the insert comprising a base surface and at least one pressure pad” does not suggest that the base surface must be distinct or the same from the at least one pressure pad. In other words, examiner can interpret that the insert including a base surface of pressure pad and at least one pressure pad. Currently, the claim does not properly define what the base surface refers to. 
 	(4) Applicant argues “claim cavity … this space is not for supporting a capsule …” on pages 10-11 of remark. 
 	In response, examiner agree the cavity is not for supporting a capsule so that examiner rejected this claim limitation under 35 USC 112. As best understood, at least a  surface is required for supporting a capsule because the cavity is merely a space that does not support a capsule. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761